TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00217-CR




                                    In re James Earl Crayton




       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 47417, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               James Earl Crayton is serving a prison sentence for aggravated sexual assault. He

filed a motion for post-conviction DNA testing. See Tex. Code Crim. Proc. Ann. art. 64.01 (West

Supp. 2004-05). The State filed a response urging, among other things, that identity is not an issue

in this case. Attached to the motion was a copy of Crayton’s written statement to the police, in

which he admitted having sexual intercourse with the complainant but asserted that it was

consensual. The district court denied the motion for testing. See id. art. 64.03(a)(1)(B). This appeal

followed.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969).

               Appellant has filed a pro se brief. We have carefully considered the factual

allegations made in this brief and find no basis for disagreeing with the district court’s finding that

identity was and is not an issue. We find nothing in the record that might arguably support the

appeal. Counsel’s motion to withdraw is granted.

               The district court’s order is affirmed.




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Kidd and B. A. Smith

Affirmed

Filed: December 2, 2004

Do Not Publish




                                                  2